                                                                               FILED IN COURT
                                                                               ASHEVILLE, NC

                      TINITED STATES DISTRICT COURT FOR THE                      AUG   I6   2021
                      WESTERN DISTRICT OF NORTH CAROLINA
                                                                              U.S. DISTRICT COURT
                                ASHEVILLE DIVISION                            W. DISTRICT OF N.C.



UNITED STATES OF AMERICA                                  DOCKET NO. 1 :21 CR 70

              V.                                          ORDER

1) REBECCA   LYNN BARKER
2)   ROBERT ALLAN BURNETTE
       a/Wa"Mater"
3)   ANGELA VANCE CARVER
4)   DEREK MICHAEL CLUFF
5)   MARCUS BRANDON COBAUGH
6) LTNDSAY NTCOLE       COBB
       a/Wa"Lot"
7)   DAVID HLINTER CRESON
8)   WILLIAM JOSEPH CRAIG
       a/Wa"Joey"
9) ARTHUR SHANE DOUVILLE
10) JArME GAMEZ
11) JUSTTN CAROLL GIBSON
      a/Wa"Baby Face"
12) JANE TVTSON GILL
13) SARAH JANE GILL
14) ROBERTO ILLERMA IBARRA
       a/Wa"Chico"
15) ELIZABETH GABRIELLE MANN
       alWa"Gabby"
16) JOSE ANDRES MARTINEZ
       alWa" Andy"
17) KEITH ALLEN MoMAHAN
18) NICHOLAS RAY MILLER
19) RYAN WARREN MUSTER
20) KELLY WOODROW ROSS
2I) RICHARD ANTHONY SWANGER
22) CHRISTY HELEN TRULL
23) MICHAEL KEVIN VANLANDINGHAM



       UPON MOTION of the United States of America, by and through William T. Stetzer, Acting

United States Attorney for the Western District of North Carolina, for an order directing that the

Indictment and Arrest Warrants in the above-captioned case be unsealed; and


      Case 1:21-cr-00070-MR-WCM Document 28 Filed 08/16/21 Page 1 of 2
        IT APPEARING TO THE COURT that there no longer exists any danger to the attendant

investigation in this case;

       NOW, THEREFORE, IT IS ORDERED that the Indictment and Arrest Warrants in the above-

captioned case be unsealed.

        rhi,   llffiof    August, 202r.



                                          HONORABLE W.             METCALF




      Case 1:21-cr-00070-MR-WCM Document 28 Filed 08/16/21 Page 2 of 2
